Citation Nr: 1823111	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO. 12-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right big toe disability.

2. Entitlement to service connection for a left big toe disability.

3. Entitlement to service connection for a right knee disability.


ORDER

Service connection for a right big toe disability is denied. 

Service connection for a left big toe disability is denied. 

Service connection for a right knee disability is denied. 



FINDINGS OF FACT

1. A right big toe disability is not related to service. 

2. A left big toe disability is not related to service. 

2. A right knee disability is not related to service. 


CONCLUSIONS OF LAW

1. A right big toe disability was not incurred in service. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. A left big toe disability was not incurred in service. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. A right knee disability was not incurred in service. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from January 17, 1980, to January 16, 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the RO in Columbia, South Carolina.

In September 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Board has acknowledged argument by the Veteran's representative that the Veteran's big toe claims should be broadly read as including service connection for a skin disability of the feet. However, that is not the issue adjudicated by the RO. The Veteran specified an injury to his right big toe incurred playing football. Accordingly, the Board interprets the claim as a musculoskeletal disability. The Veteran is advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits regarding a skin disability of the feet.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records reveal that, on October 14, 1982, the Veteran injured his right knee playing football. The examiner noted swelling, but good range of motion, without any great pain. The examiner assessed a strain. Service treatment records reveal no complaints, treatment, or diagnoses pertinent to the right or left great toe.

After service, there are no pertinent complaints, treatments, or diagnoses until the current claim. Indeed, a July 7, 2005, VA Primary Care Note reveals full active range of motion in all extremities, with no deformities (Record 05/25/2010). 

An August 25, 2010, Right Knee X-ray was unremarkable with an old anterior cruciate ligament tear (Record 09/28/2010). 

The report of an October 2010 VA Knee Examination reveals a current diagnosis of patellofemoral syndrome of the right knee. The examiner opined that the condition is less likely than not related to the injury sustained in service. The rationale was that there was no chronicity of the condition in service and no subsequent evidence of complaints regarding the right knee until 2010.

The report of a November 2016 VA Foot Examination reveals diagnoses of mild bilateral hallux valgus and pes planus. The claimed hammer toes were not found. The examiner opined that the Veteran's current findings of bilateral pes planus and bilateral hallux valgus were just recently diagnosed in 2015 and are definitely not related to active service.

The report of a VA Knee Examination in November 2016 reveals a diagnosis of patellofemoral pain syndrome. The examiner pointed out that the in-service complaint was a single complaint with no evidence of progression or chronicity during service. This injury seemed to the examiner to have resolved, since there are no other right knee complaints during his remaining period in service, or immediately after service. While the Veteran claimed to have continued to have right knee pain, documentation available did not show any right knee complaints until 2010, when he was seen for a VA Examination for his right knee, and was diagnosed with patellofemoral syndrome. Current examination for the right knee was normal. His range of motion was normal and without pain. Right knee X-rays done that day were also normal. The examiner opined that his patellofemoral syndrome, diagnosed in 2010, had resolved. Furthermore, the condition was less likely as not related to active service.

After a review of all of the evidence, the Board finds that there is no current right knee disability; however, consistent with McClain v. Nicholson, 21 Vet. App. 319 (2007), the Board acknowledges that the presence of a disability at any time during the claim process can justify a grant of service connection, and that patellofemoral syndrome was present as recently as October 2010, within the period of the claim. However, in this case, the Board finds that no right knee disability pertinent to the current claim is related to service. The Board also finds that no current great toe disability is related to service. 

Regarding the Veteran's assertion that he injured his right great toe in service, this is not substantiated in the service treatment records. In fact, the Veteran is shown to have injured his right 5th toe (little toe) on October 13, 1981, not the great toe (1st toe or hallux). There is also no injury or disease of the left great toe noted in service. Accordingly, Shedden element (2) is not met with respect to either claim. While Shedden elements (1) and (2) are met with respect to the right knee, element (3) is not met with respect to any of the claims. It goes without saying that, if there was no injury or disease in service with respect to the great toes, there can be no relationship between a current great toe disability and such injury or disease. With respect to the right knee, the medical evidence is decidedly against any relationship between the strain in service and patellofemoral syndrome experienced during the period of this claim. 

The Board acknowledges the X-ray finding in August 2010 of an old anterior cruciate ligament tear; however, that alone is insufficient to relate post-service patellofemoral syndrome, diagnosed more than 25 years after service separation, to an injury diagnosed as a strain in service. The description of "old" is too imprecise to be considered medical evidence of a nexus. 

The Board has considered the Veteran's lay statements regarding nexus. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a post-service diagnosis of a "syndrome," such as patellofemoral syndrome, to a remote strain in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and is not a matter which are capable of lay observation. The Board also notes that the diagnoses in service were different than the post-service diagnosis. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed right knee disability and service.

In sum, the Board finds that right knee and bilateral great toe disabilities are not related to service. In light of these findings, the Board concludes that service connection for the claimed disabilities is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion  

Department of Veterans Affairs


